Citation Nr: 0425363	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  03-15 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
intervertebral disc syndrome (IVDS) for the period prior to 
September 25, 2003.

2.  Entitlement to an evaluation in excess of 40 percent for 
IVDS on and after September 26, 2003.

3.  Entitlement to service connection for arthritis of the 
left hip, to include as secondary to the service-connected 
IVDS.

4.  Entitlement to service connection for hypertension and 
stroke as secondary to the service-connected IVDS.

5.  Entitlement to a total rating, to include extraschedular, 
on the basis of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from April 1960 to August 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran's back disability is classified as lumbosacral 
strain and L5-S1 herniated nucleus pulposus, status post-
laminectomy.  In light of the fact that the rating criteria 
have changed during the pendency of the appeal, the Board has 
recharacterized the increased rating issue as reflected on 
the title page.

The veteran testified at a Travel Board in April 2004 before 
the undersigned Veterans Law Judge, who is designated by the 
Chairman of the Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.  The veteran 
appeared at the Hearing pro se.  The Board has set forth his 
representative of record as reflected above, as there is no 
record in the case file of his having revoked his power of 
attorney.  A written presentation has been made on his behalf 
at the RO.

The Board notes that, in a statement dated in January 2001, 
the veteran informed the RO that he withdrew his appeal of 
the decision on his claim for increase.  The RO, however, 
reviewed the claim de novo under the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), and issued another rating decision on that 
basis.  The veteran submitted a timely notice of disagreement 
with the post-VCAA rating decision and a substantive appeal 
in response to the post-VCAA SOC.  Thus, the Board deems the 
January 2001 withdrawal as voided by subsequent events.  See 
38 C.F.R. § 20.204(c) (2003).

The issues of entitlement to service connection for 
hypertension and stroke, both as secondary to the service-
connected IVDS, entitlement to TDIU, and entitlement to an 
increased rating for IVDS, for the period beginning on 
September 26, 2003, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran is further action is required on his part.


FINDINGS OF FACT

1.  The veteran's low back disability manifests subjectively 
with pain of 3/10 and intermittent flare-ups with worse pain.  
It manifests clinically with forward flexion to 90 degrees 
without difficulty.  Extension of the back and lateral 
bending are normal, as are patellar reflexes.  There is no 
Achilles tendon reflex on both lower extremities, and there 
is some decreased sensation of the left lateral thigh.

2.  Pronounced IVDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief, was not more nearly approximated for the 
period prior to September 22, 2002.

3.  Incapacitating episodes were not manifested during the 
period September 23, 2002, to September 26, 2003.

4.  More than severe limitation of motion (LOM) of the lumbar 
spine was not more nearly approximated during the period 
prior to September 26, 2003.

5.  More than severe lumbosacral strain, with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, was not more 
nearly approximated during the period prior to September 25, 
2003.

6.  Compensable neurological impairment is not shown by the 
minimal sensory findings demonstrated.

7.  The veteran is diagnosed as having mild to moderate 
degenerative changes of his left hip.  Arthritis was first 
shown years post-service.

8.  The service medical records (SMRs) reflect an entry for a 
complaint, finding, and treatment for, the left hip.  Medical 
authorities diagnosed it as an acute event.  There is no 
record of any sequela.

9.  The SMRs do not reflect any record of complaints, 
findings, or treatment for, any left hip pathology as a 
result of the incident which resulted in the veteran's low 
back injury.

10.  There is no record of any complaints, findings, or 
treatment for, any left hip pathology, within one year of the 
veteran's discharge from active service.

11.  The evidence of record does not show the veteran's 
arthritis of the left hip to have been caused or made worse 
by active military service or by his service-connected low 
back disability.

CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 40 percent for 
IVDS, for the period prior to September 26, 2003, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
(DCs) 5292, 5293, 5295 (in effect prior to September 23, 
2002); DCs 5292, 5295 (September 23, 2002); Diagnostic Code 
(DC) 8526 (2003).

2.  Arthritis of the left hip was not incurred in or 
aggravated by active military service; it may not be presumed 
to have been incurred in or aggravated by active military 
service; and it is not proximately due to, the result of, or 
aggravated by the service-connected IVDS.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA became effective after the veteran filed his claim 
in July 1999 for an increased rating.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim for an increase.

The Board notes the case of Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), which held that the notice and assistance 
provisions of the VCAA should be provided to a claimant prior 
to any adjudication of the claim.  That was done in this case 
as concerns the veteran's claim for entitlement to service 
connection for his left hip disability, and as otherwise 
described below, the VCAA notice is complete as to that 
claim.

As concerns the veteran's claim for an increase, Board notes 
the United States Court of Appeals for Veteran Claims' 
holding in Pelegrini that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, even if the adjudication 
occurred prior to the VCAA.  Pelegrini, 118 Vet. App. at 119-
120.  The AOJ decision on the claim for increase was made 
prior to November 9, 2000, the date the VCAA was enacted.  
Nonetheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement as concerns the 
claim for increase was not prejudicial to the veteran for the 
reasons specified below. 

First, the RO did not commit error via the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Pelegrini, 18 Vet. App. at 120.  Second, the RO 
continued to develop the veteran's claim for increase 
throughout the appeal period.  Third, in a letter dated in 
April 2001 (letter), the RO informed the veteran of the VCAA 
and VA's obligations under the act.  As to who would obtain 
any needed evidence, the letter informed the veteran that the 
RO would obtain any related VA treatment records and any 
private treatment records the veteran identified as related 
to his claim, provided he completed, signed, and returned the 
enclosed VA Forms 21-4142 to authorize VA to obtain them on 
his behalf.

The Board finds that the letter meets the notice content 
requirements of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 
1-2004 (February 24, 2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Fourth, following issuance of the letter, 
the RO readjudiated the veteran's claim for increase on a de 
novo basis.

The Board also finds that any procedural deficiency as 
concerns the timing of the VCAA notice for the claim for an 
increase is harmless and has not prejudiced the veteran in 
the pursuit of his claim.  As noted, the veteran's case has 
been under continued development.  Further, the Board notes 
that, except for VA treatment records generated after he 
filed his claim, the veteran has relied on evidence already 
of record.  He has not indicated that there is additional 
evidence which might be developed to support his claim.  
Thus, the Board has clear evidence as to how the veteran 
would respond to a proper notice, albeit after the initial 
adjudication.  See Valiao v. Principi, 17 Vet. App. 229, 231-
32 (2003); Huston v. Principi, 17 Vet. App. 195, 203 (2003) 
("it is not for the Secretary or this Court to predict what 
evidentiary development may or may not result from such 
notice").  Accordingly, in light of VCAA notice having been 
provided, a de novo review of his claim after receipt of 
notice, and the fact that the veteran has demonstrated by his 
actions, including those after receipt of VCAA notice, that 
there is no missing evidence to be obtained, the Board finds 
no prejudice to the veteran as a result of the timing of the 
VCAA notice.  Pelegrini, 18 Vet. App. at 121-22; see also 
Conway v. Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 2004).

As concerns the veteran's claim for entitlement to service 
connection for arthritis of the left hip, in a letter dated 
in May 2001, the RO informed the veteran that the claim had 
been included with his other pending claims, and that he 
should deem the letter to also apply to his claim for service 
connection for the left hip disability.  As noted above, the 
Board finds the letter sufficient as to notice.

I.  Increased rating for low back disability.

Historically, a November 1964 rating decision granted the 
veteran service connection for his low back disability with a 
10 percent evaluation, effective September 1964.  His 
evaluation was increased to 40 percent, effective September 
29, 1989.  The veteran filed his current claim in July 1999.  
The February 2000 and July 2002 rating decisions continued 
the 40 percent evaluation.

Factual background.

The September 1999 VA Spine Examination Report reflects that 
the veteran reported that he did well for four or five years 
after his 1985 laminectomy of L5-S1, when he started to 
experience constant pain.  He reported pain which radiated 
into his lower left hip into the posterior left thigh and 
down to his left knee.  He reported that his left leg hurts 
worse at night.  The veteran's treatment had included steroid 
injections, the last of which was in 1996.  The veteran 
reported weakness, stiffness, fatiguability, and lack of 
endurance, and that wet weather aggravates his symptoms.  He 
ambulated without crutches or a cane.  Physical examination 
revealed his gait as normal and that he walked on his heels 
and toes without any problem.  Straight leg raising was 
positive at 135 degrees on the right and negative on the 
left.  There was pain in his posterior left thigh when he 
walked on the outside of his feet.  The veteran's back was 
tender at L2-L5 but the muscles were normal.  There was no 
spasm.  The veteran's ROM for his spine was as follows: 
forward flexion to 122 degrees actively and 125 degrees 
passively, with pain and fatigue at L3-L4; extension to 10 
degrees actively and 15 degrees passively, with pain at L3-
L4;  right lateral flexion to 45 degrees actively and 47 
degrees passively, with fatigue and pain at L3-L4; left 
lateral flexion to 47 degrees actively and 49 degrees 
passively, with fatigue and pain; right lateral rotation  to 
45 degrees actively and 47 degrees passively, with fatigue 
and pain at L3-L4; left lateral rotation to 55 degrees 
actively and 57 degrees passively, with no pain noted.  Light 
touch was decreased on the right anterior thigh and left 
anterior foot.  Strength of the lower extremities was normal.  
Pulses, reflexes, and warmth, were normal.  Hair growth was 
decreased.  X-rays reflected minimal spondylosis with mild 
scoliosis.

A November 2000 VA rheumatology consult note reflects that 
the veteran presented with a complaint of acute flare-up of 
hip pain.  The note reflects that, except for significant LOM 
of the left hip, his examination was unremarkable.

The February 2001 VA Spine Examination Report reflects that 
the veteran reported an aching pain in his back, primarily at 
L3-L5, and it radiated into his lower left hip into the 
posterior left thigh and down to his left knee.  He also 
reported weakness, stiffness, fatiguability, and lack of 
endurance, and that he wore a back brace, and used a TENS 
unit, and took Tylenol 3 but got no relief from the Tylenol.  
The veteran related that wet weather aggravates his symptoms 
and rest and medication helps.  He did not use any ambulatory 
aids.

Physical examination revealed the veteran to walk with a limp 
on his left leg.  He walked on his heels without a problem.  
He walked on his toes with pain in his lower back and down 
his posterior legs.  He walked on the outside of his feet 
with no pain.  The veteran's back was tender at L3-L5.  His 
muscles were normal, and there was no spasm.  ROM findings 
were as follows: forward flexion to 75 degrees actively, 77 
degrees passively, and 80 degrees after fatiguing, all with 
pain; extension to 15 degrees actively, 17 degrees passively, 
and to 20 degrees after fatiguing, all with pain; right 
lateral flexion to 15 degrees actively, 20 degrees passively, 
and to 25 degrees after fatiguing, all with pain; left 
lateral flexion to 20 degrees actively, 25 degrees passively, 
and to 30 degrees after fatiguing, all with pain;  right 
lateral rotation to 20 degrees actively, 25 degrees 
passively, and to 27 degrees after fatiguing, all with pain; 
left lateral rotation to 25 degrees actively, 27 degrees 
passively, and to 27 degrees after fatiguing, all with pain.  
Light touch was decreased at the left medial and lateral 
thigh.  Pain was decreased in the lower extremities.  
Straight leg raising was positive at 25 degrees on the right 
and 20 degrees on the left.  X-rays were interpreted as 
showing no change since 1999. 

A July 2002 VA treatment note reflects that the veteran 
reported that his chief complaint was back pain, without 
radiation, muscle weakness, tingling, or urinary or bladder 
incontinence.  He assessed his pain as 5/10.  Physical 
examination revealed no problem with pain, swelling, 
stiffness in the joints, or muscle pains.

At the Travel Board, the veteran and his wife related the 
history of his back disability and how it has impacted his 
ability to function.  The veteran related that there are 
times when he uses bed rest during flare-ups, but at other 
times he is not comfortable in bed or standing.  The veteran 
related that sometimes flare-ups can last one to two weeks.  
He also described radiation of his pain into his lower 
extremities.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  Evaluations 
are based on functional impairments which impact a veteran's 
ability to pursue gainful employment.  38 C.F.R. § 4.10 
(2003).  Further, with regards to the musculoskeletal system, 
disability evaluations are based on the functional loss of 
the joint or part involved.  Specifically, the inability, due 
to injury or disease, of the damaged part to perform the 
normal working movements of the body with normal excursion, 
strength, speed, and endurance.  38 C.F.R. § 4.40 (2003).  
Not all disabilities will show all the specified rating 
criteria but coordination of the rating with functional 
impairment is required.  38 C.F.R. § 4.21 (2003).  
 
When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied retroactively if such application 
will not have an illegal retroactive effect.  VAOPGCPREC 7-
2003 (Nov. 19, 2003).  If the new criteria are properly 
applicable retroactively, it is only from the effective date 
of the change forward.  38 U.S.C.A. § 5110(g) (West 2002);  
VAOPGCPREC 3-2000 (April 10, 2000).

The first evaluation period the Board considers is from July 
1999 to September 23, 2002, as the rating criteria for spine 
pathology were changed effective September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  The Board finds that, for that 
period, the veteran was fairly, reasonably, and appropriately 
rated at 40 percent.

Under the prior criteria, severe recurring attacks of 
intervertebral disc syndrome IVDS, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with intermittent relief, allowed an evaluation of 40 
percent.  38 C.F.R. § 4.71a. DC 5293 (in effect prior to 
September 23, 2002).  As reflected in the examination reports 
above, the primary symptoms of the veteran's disability 
picture were LOM with pain radiating into his lower 
extremities.  Even though the medical evidence of record does 
not show the veteran to have manifested muscle spasms of the 
spine, he is deemed to more nearly approximate IVDS than 
lumbosacral strain, which is evaluated under DC 5295 and for 
which the maximum evaluation is also 40 percent.  38 C.F.R. 
§ 4.7 (2003).

The Board finds that the higher and maximum rating of 60 
percent for IVDS is not warranted, as the veteran's 
disability has not more nearly approximated that evaluation.  
The Board notes the veteran's neurological symptoms of his 
disability but also notes that they have been mild at most.  
Further, as reflected in the examination reports, he has not 
manifested muscle spasms.  Most significant, however, is 
that, though the veteran's symptoms have been constant, he 
has manifested significant periods of intermittent relief, as 
reflected in the July 2002 treatment note.  The maximum 
rating is for situations where there is little intermittent 
relief.  The Board acknowledges the veteran's flare-ups, but 
they are periodic.  The 40 percent evaluation adequately 
compensates the veteran for his functional loss due to 
constant pain and periodic intense pain.  38 C.F.R. § 4.3, 
4.7, 4.40, 4.45, DC 5293 (in effect prior to September 23, 
2002).

As of September 23, 2002, the rating criteria required that 
IVDS be rated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293 (September 23, 2002).  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician and treatment by a physician.  Id., Note 1.  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id., Note 2.

The medical evidence of record does not show the veteran to 
have been prescribed bed rest by a physician, though he 
related at the Travel Board that he self-administers bed rest 
during flare-ups.  Therefore, there is no evidentiary basis 
on which to evaluate the veteran by incapacitating episodes.  
The July 2002 treatment note notwithstanding, the Board will 
accord the veteran the benefit of the doubt as to whether his 
neurologic manifestations have been chronic, 38 C.F.R. § 4.3, 
which means that he may be evaluated for his separate 
orthopedic and neurologic symptomatology.  DC 5293 (2002).

The Board finds that the rating criteria in effect as of 
September 23, 2002, are no more or less favorable to the 
veteran than the prior criteria.  The veteran's main 
symptomatology is orthopedic.  The veteran's disability 
picture does not more nearly approximate the 40 percent level 
for lumbosacral strain or LOM of the spine.

A 40 percent evaluation for severe lumbosacral strain, 
entails listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  While the veteran's back disability manifests some 
of these symptoms, such as some loss of lateral motion and 
minimal narrowing of joint space, overall, he does not more 
nearly approximate it.  There is no listing of the whole 
spine, no Goldthwaite's sign, no marked LOM on forward 
flexion, and no abnormal mobility on forced motion.  
38 C.F.R. § 4.7, DC 5295.

The medical evidence of record shows the veteran to manifest 
LOM of the spine, but it does not show more than severe 
limitation.  There is no ratable neurological impairment 
which would warrant a separate compensable rating as 
currently manifested.  38 C.F.R. § 4.124a.

The examination reports reflect that the veteran manifests 
only slight sensory loss in his lower extremities.  Thus, 
there is no basis shown for a separate rating for 
neurological impairment at this point.

Therefore, the Board finds that the veteran is appropriately 
evaluated at 40 percent for his IVDS for the prior to 
September 22, 2002, under the criteria in effect up to that 
date, and also under those criteria and those in effect as 
of September 23, 2002, to September 26, 2003.

II.  Service connection for left hip.

The veteran applied for service connection for arthritis of 
his left hip as secondary to this service-connected low back 
disability.  In light of the findings in the May 2001 VA 
Examination Report and the examiner's assessment, the most 
recent facts will be listed first.  The Board notes that the 
examiner's condition precedent for service connection 
applies to service connection on a direct basis rather than 
on a secondary basis, as claimed by the veteran.  The Board 
addresses both below.

Factual background.

The May 2001 report reflects that the veteran reported that 
he injured his left hip at the same time that he injured his 
back in active service.  The veteran's x-rays were 
interpreted as showing minor degenerative changes for both 
hips which are compatible with the veteran's chronological 
age.  The examiner opined that the veteran's left hip 
disability is not caused by his back problem and is not 
secondary to his service-connected back condition.  The 
examiner noted that he did not have the veteran's SMRs and 
allowed for the prospect as reported by the veteran.  The 
examiner observed that, if the SMRs reflect that the veteran 
sustained an injury to his hip at the same time as the 
injury to his back, then his left hip disability should be 
considered as having its start at that time.  If not, then 
his assessment stands; his left hip disability is not 
secondary to this back condition.

A June 1960 entry in the SMRs reflect that the veteran 
presented with a complaint that he turned his left hip when 
he stepped on a rock.  The examiner noted that the veteran 
walked with a limp, and there was tenderness over the upper 
fourth of the femur and hip.  X-ray was negative.  The 
examiner entered an assessment of probable contusion.  There 
is no record of any sequela.

A June 1960 entry just shy of three weeks later reflects 
that the veteran presented with a complaint that he injured 
his back in judo practice.  There was no complaint of hip 
involvement or a finding of hip pathology.  The veteran 
manifested full ROM but considerable muscle spasm.  X-ray 
was negative.  He was diagnosed as having sustained a back 
strain.

In January 1961, the veteran was hospitalized for 
investigation of microscopic hematuria and back pain.  The 
veteran reported that he noticed low back pain two days 
after slipping on ice.  It was aggravated by bending and 
stooping.  The microscopic hematuria was noted in a routine 
urinalysis.  Musculoskeletal physical examination revealed 
tenderness over the lumbosacral joint and pain in straight 
leg raising.  The remainder of the examination was 
unremarkable.  X-rays of the lumbar spine, however, revealed 
an incompletely healed fracture of L5, and the sacrum at the 
sacroiliac joint.  The primary focus of the care providers 
was the veteran's urological pathology.  The final diagnosis 
was observation for hematuria, and he was transferred to the 
Air Force regional hospital in Wiesbaden, Germany.

The admission examination at Wiesbaden noted no spine 
symptomatology other than tenderness at the L5-S1 area.  The 
orthopedic department assessed the veteran as having had a 
postural strain aggravated by recent injury and recommended 
exercises.  There is no mention of any hip involvement or 
pathology.
The May 1961 Report of Medical Examination for Separation 
reflects that the veteran's spine and musculoskeletal system 
were assessed as normal.  The veteran did not report any hip 
symptomatology.  There is no record of the veteran having 
manifested arthritis of the left hip within one year of his 
discharge from active service.

Analysis.
Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110, 1131 (West 2002).  Present disability 
resulting from disease or injury in service is required to 
establish entitlement to service connection. Degmetich v. 
Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service 
connection for a disability, there must be competent evidence 
of a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  Further, certain chronic 
diseases may be presumed to be service connected if they 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 C.F.R. §§ 3.307(a), 3.309(a) 
(2003).  When making a determination of service connection, 
VA must administer its regulations under a broad and liberal 
interpretation consistent with the facts in each case.  
38 C.F.R. § 3.303(a) (2003).

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310 (2002).  Further, a disability 
which is aggravated by a service-connected disorder may be 
service connected to the degree that the aggravation is 
shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

The evidence of record does not show the veteran's arthritis 
of the left hip to be related to the June 1960 or January 
1961 event recorded in the SMRs as concerns his back.  There 
is no record of any sequela, as reflected by his physical 
examination at his separation from active service.  Further, 
there is no evidence of symptoms manifesting to the required 
degree within one year of his separation from active service.  
Thus, the examiner's condition precedent, as reflected in the 
May 2001 examination report has not been met for service 
connection on a direct basis.  As concerns service connection 
on a secondary basis, the examiner opined that the arthritis 
in the veteran's left hip is not related to his service-
connected back disability but is compatible with his 
chronological age.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  The Board finds that the 
evidence preponderates against a finding of service 
connection.  38 C.F.R. §§ 3.303, 3.310 (2003).


ORDER

Entitlement to an increased rating for IVDS, for the period 
prior to September 26, 2003, is denied.

Entitlement to service connection for arthritis of the left 
hip, to include as secondary to the service-connected IVDS, 
is denied.


REMAND

The rating criteria for evaluation of disc pathology changed, 
effective September 26, 2003, to include a renumbering of the 
DCs, and incorporating a normal ROM standard, illustrations.  
See 38 C.F.R. § 4.71a, Plate V (September 26, 2003) (68 FR 
51454-51458, August 27, 2003).  The RO did not review the 
veteran's back disability under the current criteria or 
include them in the SOC, as his case was certified to the 
Board for appellate review prior to the effective date of the 
new criteria.  Therefore, the Board cannot consider the 
rating for the most recent period without potential prejudice 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Initial review by the RO is indicated.  See Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003). 

As concerns the veteran's claims for entitlement to service 
connection for hypertension and entitlement to service 
connection for a stroke, both as secondary to the service 
connected back disability, the Board notes no record in the 
case file of a medical opinion as to any relationship between 
the two and the veteran's back disability.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

The veteran asserts that, as a result of his service 
connected disabilities, he is unable to pursue and obtain 
gainful employment.  For VA purposes, total disability will 
be considered to exist when there is present any impairment 
of mind or body which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2003).  Total disability 
ratings for compensation may be assigned, where the 
schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities: provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  Marginal employment (generally, where the disabled 
person's earned annual income does not exceed the amount 
established by the Bureau of the Census as the poverty 
threshold for one person) shall not be considered 
substantially gainful employment.  However, if the total 
rating is based upon a disability or combination of 
disabilities for which the Rating Schedule provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2003).

The veteran currently is service connected for his back 
disability and a digestive disorder, the latter of which is 
evaluated at 10 percent.  Thus, the veteran does not meet 
the criterion of combined disability of at least 70 percent.  
38 C.F.R. § 4.16(a).  It is the established policy of the 
Department of Veterans Affairs that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, 
for extra-schedular consideration all cases of veterans who 
are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in paragraph (a) of this section.  The rating 
board will include a full statement as to the veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue.  38 C.F.R. § 4.16(b) (2003).

A March 2001 VA treatment note reflects that one of the 
veteran's VA care providers assessed that the veteran is 
totally and permanently disabled and is unemployable because 
of his low back pain and left hip pain.  The veteran has not 
been further evaluated for TDIU purposes.

Accordingly, the case is REMANDED for the following:

1.  The RO should provide another letter 
to the veteran which specifically 
addresses the VCAA and its requirements 
of notice and assistance.  In addition to 
the other required information, the 
letter should specifically inform the 
veteran of the evidence already obtained 
by the RO and associated with the claim 
file (as regard the issues of this 
remand) and whether the RO intends to 
obtain any additional information.  
Further, the veteran must be specifically 
informed as to what, if any, evidence he 
is to obtain, and what, if any, 
additional evidence the VA will obtain on 
his behalf, and to submit any evidence in 
his possession.  See 38 C.F.R. § 3.159.

2.  After the above is complete, the RO 
should arrange for a comprehensive 
medical review of the case file by the 
appropriate specialist(s).  The RO should 
request the specialist(s) to render an 
opinion as to whether the veteran has 
hypertension and, if so, whether it is as 
least as likely as not (probability of at 
least 50 percent) that the veteran's 
hypertension is caused or made worse by 
his service-connected back disability.  
As to whether the veteran's hypertension 
is made worse or aggravated by the back 
disability, request the specialist to 
opine whether any aggravation is episodic 
or constant.  The RO should also request 
the specialist(s) to render an opinion as 
to whether it is as least as likely as 
not (probability of at least 50 percent) 
that the veteran's stroke, which was 
diagnosed in 1996, was caused by or 
related to his service-connected back 
disability.  If the specialist(s) cannot 
render the requested opinions without an 
examination, the RO should arrange for 
the appropriate examination(s).  If the 
specialist(s) is unable to otherwise to 
render an opinion, that should be stated 
for the record.

3.  The RO shall contact the veteran and 
request information concerning all work 
experience.  Thereafter, former employers 
should be contacted to ascertain the 
reasons for termination of employment.  
Specifically, it should be determined 
whether he left due to advancing age, 
service-connected disorders, non-service-
connected disorders, or other factors 
such as economic reasons.  In addition, 
the veteran should be requested to 
provide the level of formal education 
that he completed.  He should also be 
asked to list all health care providers 
from whom he has received treatment and 
attempts to obtain copies of all 
treatment records should be undertaken.  
His assistance with release of 
information forms should be requested as 
needed.  To the extent there is an 
attempt to undertake this development 
that is unsuccessful, that too should be 
noted in the claims file.

4.  After the above is completed, the RO 
shall arrange for an appropriate medical 
examination(s) of the veteran to assess 
whether his service-connected 
disabilities render him unemployable.  
All indicated tests and studies should be 
performed.  It should be determined 
whether all findings recorded are related 
to the service-connected pathology.  If 
symptoms of service-connected and non-
service-connected pathology cannot be 
dissociated, that should be noted in the 
claims file.  The RO shall ask the 
examiner(s) to assess the veteran's 
ability to pursue substantially gainful 
employment in view of all service- 
connected pathology, without regard to 
age.  It is important that this 
examination contain sufficient findings, 
including any neurological impairment due 
to low back pathology so that the back 
may be evaluated under criteria effective 
as of September 26, 2003.  The RO shall 
ensure that the claim file is provided to 
the examiner(s) for use and reference in 
conducting the examination(s).  If the 
examiner(s) is unable to render an 
opinion, please state that fact for the 
record.

In rendering this opinion only service-
connected disorders are for 
consideration.  The veteran's age is not 
for consideration.  If he is unemployable 
due to age or due to non-service 
connected disorders, that too should be 
specifically set forth.

5.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the supplemental SOC in 
light of all the other evidence of 
record, to include evaluation of the 
veteran's back disability under the 
current criteria for spine pathology.  To 
the extent that any benefit sought on 
appeal remains denied, issue the veteran 
a SSOC and, if all is in order, return 
the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



